         Case 1:21-cr-00028-APM Document 420 Filed 09/15/21 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA             )
                                     )
      v.                             )                CASE NO. 1:21-cr-00028-7-APM
                                     )
LAURA STEELE                         )
____________________________________ )




            DEFENDANT’S MOTION TO MODIFY CONDITIONS OF RELEASE


       Laura Steele, by and through undersigned counsel, respectfully moves this Court,

pursuant to 18 U.S.C. §3142, to modify her conditions of release, removing the specific

condition of home-confinement, and releasing Ms Steele into the functioning equivalent of

regular High Intensity Supervision Program. In support of this Motion, counsel states:

       1.      Ms Steele is before the Court charged with six counts in the Fifth Superseding

Indictment in this matter. On 24 March, 2021, the Court granted Ms Steele’s bond motion and

released her on home confinement at her residence with GPS monitoring. This continues to be

the current status of her conditions of release.

       2.      On 7 July, 2021, This Court granted Ms Steele’s request for temporary

amendment to her conditions of release for the purpose of vacation. In granting that request, this

Court noted that Ms Steele had been in compliance with her pretrial conditions, and based on the

evidence presented at the detention hearing, she poses a relatively lesser threat to the community

than other indicted in this matter. The Court also noted her pre-trial supervision officer also

consented to her request. That weeks’ vacation manifested no issues with respect to her
         Case 1:21-cr-00028-APM Document 420 Filed 09/15/21 Page 2 of 4




conditions or compliance with other conditions, and she returned to the original release status

upon return home.

        3.      Counsel has contacted Ms Steele’s pre-trial supervision officer, Mr John

Campbell, for his position on revisiting Ms Steele’s conditions of release. Mr Campbell writes: “

        “Ms. Steele continues to comply with the conditions of her release. I have had no issues
        with her since our last communication. GPS is still not an option at this time, but we can
        use her current equipment to enforce a curfew. I think she would do well on a curfew and
        see no issues with it if the Court wants to move in that direction.


        4.      Ms Steele requests this Court amend her conditions of release with HISP,

removing the condition of home-confinement, and allowing the general conditions of HISP to

govern. 18 U.S.C. 3142 (c)(1)(B) contemplates the imposition of:

        (L)east restrictive further condition, or combination of conditions, that the judicial officer
        determines will reasonably assure the appearance of the person as required and the safety
        of any other person and the community...

        At this juncture, the Release Order’s condition of general home-confinement does not

reflect the least restrictive condition. As noted in all Ms Steele’s pre-trial status reports, she has

not incurred a single violation of her conditions. The fact that she has been so perfect on release

would suggest that the conditions as currently set constitute a level of supervision not necessary

to address the Court’s concerns. In fact, the condition of home detention does nothing with

respect to the Court’s conditions of proscribing any contact with other individuals connected to

the events underlying these matters or accessing the internet through the use of electronic

devices, both of which we suggest are of greater import than her physical location, and both of

which would be possible whether on home detention or not.

        In similar circumstances, courts have viewed the 90-day mark as point at which review of

conditions of release would be appropriate. At this juncture, we are approaching the 6-month




                                                   2
         Case 1:21-cr-00028-APM Document 420 Filed 09/15/21 Page 3 of 4




milestone since the Court released Ms Steele. We submit that the time is ripe to review Ms

Steele’s conditions of release.

       For the above reasons, Laura Steele, through counsel, respectfully requests that this Court

GRANT this Motion and amend the release order removing the specific condition of home-

confinement and imposing regular conditions of the High Intensity Supervision Program.




                                             Respectfully Submitted,

                                             /s/ Peter A. Cooper
                                             Peter A. Cooper, 478-082
                                             Counsel for Laura Steele
                                             400 Fifth Street, NW
                                             Washington DC 20001




                                  CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a copy of the foregoing Motion to Modify Conditions of
Release is being filed via the Electronic Court Filing System (ECF), causing a copy to be served
upon government counsel of record, this 15th day of September, 2021.

                                             /s/ Peter A. Cooper
                                             Peter A. Cooper




                                                3
Case 1:21-cr-00028-APM Document 420 Filed 09/15/21 Page 4 of 4




                              4
